NOT FOR PUBLlcATloN 1N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
j j NO. 3025e
J:N THE INTERMEDIATE coURT oF APPEALS
oF THE STATE. oF HAWAI‘I
URGENT cARE MAUI, INc.,'
Plaintiff-Appellee,
V .

ROGER-BRYNER,
Defendant-Appellant

 

399 =zs war 21 ,zvuawz

DISTRICT COURT OF THE SECOND CIRCUIT

APPEAL FROM THE
' (DC-CV NO. 09-l-l605)

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 30
(By: Nakamura, C.J., Foley and Leonard, JJ.)

Upon review of the record, it appears that:

(l) Defendant-Appellant Roger Bryner (Appellant) filed a notice

(2) on February 22, 20lO, the

of appeal on December 22, 2009;
appellate clerk filed a notice of entering case on calendar and

notified Appellant the jurisdictional statement was due on

March 4, 2010 and the opening brief was due on April 3, 20lO;

(3) Appellant did not file the statement of jurisdiction or the
opening brief; (4) on April 9, 20lO, the appellate clerk informed
Appellant that (a) the time to file the statement of jurisdiction
and the opening brief expired; (b) the matter would be brought to
the attention of the court on April l6, 2010 for such action as
the court deems proper; and (c) the appeal may be dismissed
pursuant to HRAP Rule 30; and (5) Appellant did not file the

statement of jurisdiction and opening brief or seek relief from

default. Therefore,

"O~B `!§~;J

NOT FOR PUBLICATION I`N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

IT is HEREBY oRDERED that the appeal is dismissed

pursuant to HRAP Rule 30.

DATED: Honolulu, HawaiUq

May l2, 20lO.



Chief Judge

Js%zl;

Associate Judge